Title: From Thomas Jefferson to John Garland Jefferson, 1 February 1801
From: Jefferson, Thomas
To: Jefferson, John Garland



Dear Sir
Washington Feb. 1. 1801.

Your’s of Jan. 17. 1801. has been duly recieved. about 7. years ago a judgment for about £2000. was obtained against mr Wayles’s estate, and came on me at such short notice that I was much embarrassed to raise suddenly my proportion of it. while under that embarrasment I offered for sale the tract of land in Bedford which is the subject of your letter, as also a part of my lands in Albemarle. neither [resource] availed me, and I found other means of answering the demand. since that I have had many applications for the tract in Bedford, which I have declined because nothing but the circumstance abovementioned could ever induce me to think for a moment of selling land. nor do I believe it would suit you. it is 4. or 5. miles from […], [broken?] & not good. it’s value is in it’s timber, which may some day sell well. I should have imagined that Lynchburg itself must be greatly preferable as a seat for business to any place at a distance from it. on the top of the hill too, one would be withdrawn from intrusion, while near enough to be applied to by those who come to Lynchburg on other business. but of this you can best judge.
with respect to mr Johnson’s case, those who censure my vote have been but partially informed. mr Johnson is brother of the gentleman of the same name formerly governor of Maryland. he established himself in London in commerce before the revolutionary war. when that broke out he did not discontinue his trade, but remained in London, & signalised himself by his attentions & aids to distressed Americans carried in there. he was agent also for Maryland in procuring &  sending her arms and ammunition. after the war he continued in the course of constant service to his countrymen, in consideration of which Genl. Washington appointed him our Consul in London about 1790. I corresponded with him while Secy. of State for four years in the line of mutual office, & found him faithful & assiduous. he afterwards became unfortunate in his trade, and came over to America with the consent and at the request of his creditors, as was affirmed in Senate, & that they preferred leaving him to wind up his own affairs for their benefit, rather than put them into the hands of any other person. in this situation mr Adams who had lived in intimacy with him in London 5. or 6. years, named him Stampmaster. a great majority of the Senate were for him, but the question came on in the evening, just as the house was breaking up, when many members had already departed, and it happened that those remaining who greatly disliked the question came to me. every thing I heard on the occasion, every thing I had known of him, and mr Adams’s nomination which was a testimony in his favor after an acquaintance of several years satisfied me that that nomination ought not to be rejected. I have now lately heard it suggested by one gentleman that mr Johnson did not come away from Europe so honorably as had been mentioned. but of this he acknoleged he had recieved no proof. I acknolege that bankruptcy is a strong objection to appointing a man to an office, because such men are unusually pressed to make the most of their office. but at the same time I do not think it should be an inseperable bar, and overweigh all other qualifications whatsoever. the division of the Senate shewed that the reasons in his favor were at least equal to those against him, solely derived from his circumstances. it could not then be so palpable a case as to make the siding with either moiety of the members […]. I have never seen mr Johnson in my life, tho’ he lives here. this shews there could be no personal partiality to him on my part. I thank you for mentioning the subject, being always desirous of explaining whatsoever I may have occasion to do on a public question. accept assurances of sincere esteem & attachment from Dear Sir
Your’s affectionately

Th: Jefferson

